Citation Nr: 1759105	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the reduction in rating from 60 percent to 10 percent for service-connected pseudofolliculitis barbae was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 2001 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing has been associated with the claims file.

The Board notes that although a Supplemental Statement of the Case (SSOC) was issued addressing entitlement to an increased rating for pseudofolliculitis barbae was issued in January 2013, the Veteran did not submit a timely formal appeal for that claim, and therefore that matter is not currently on appeal.


FINDING OF FACT

The reduction of the disability rating from 60 percent to 10 percent (and later increased to 20 percent) for pseudofolliculitis barbae effective January 1, 2012, was improper because the record does not clearly establish actual improvement that would be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 60 percent rating for the Veteran's service-connected pseudofolliculitis barbae effective January 1, 2012 is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7806, 7813 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed above, the Veteran provided testimony at an August 2017 Board hearing.  At his hearing the Veteran explained that his pseudofolliculitis barbae ebbs and flows in severity.  Specifically, he explained that he has about 8 flare-ups a year during which he has blood and pus, and that he has developed significant hyperpigmentation over all areas where he has facial hair; the average duration of his flare-ups is one to two weeks.  He explained that he has to keep his facial hair trimmed for his current job.  However, the Veteran had switched to an electric shaver, rather than using a razor in order to prevent exacerbations of symptoms.  Despite use of the electric trimmer the Veteran still has symptoms including blood, pus, bumpiness, irritation, swelling, scarring, swelling, and tenderness, but these symptoms occur more slowly over time; however, he did report that the electric trimmer reduces the occurrence of flare-ups.  The Veteran indicated that the area of his face where he has facial hair has expanded over the course of the appeal period, covering the nape of his neck to his hairline.  

The Veteran indicated that he had previously been prescribed a steroid cream for his symptoms but that he was advised that he should not use it long term and discontinued use because he was not able to use it in such a way as to prevent symptoms.  The Veteran also explained that he was informed that his condition would not change because onset of the condition is related to how his skin reacts to shaving, and that he was not able to constantly take sick time off from work every time he had an exacerbation of symptoms because he was using his sick time to deal with other ongoing medical issues.  

With regard to the November 2010 VA examination that formed the basis of the Veteran's rating reduction, the Veteran indicated that he had not recently shaved at the time of that examination report.  He explained that when he has not shaved for a while his condition is better than when he had shaved, and again that he still gets symptoms with an electric shaver, but that they occur more slowly over time.  The Veteran stated that there had been no improvement in his condition over the course of the appeal period, and that it had in fact worsened as a result of him growing more facial hair.  He also added that he did not feel that the November 2010 VA examination portrayed the average severity of his condition.  

The November 2010 VA examination described the onset of the Veteran's pseudofolliculitis barbae as occurring shortly after joining the military as a result of shaving too often.  Papulo-pustules on the Veteran's chin, lower half of face, and upper neck were noted, and the examiner commented that the percentage of exposed area affected was greater than 5 percent but less than 20 percent with between 20 and 40 percent of the total body area affected by both of his skin conditions, including scaly macules with some coalescing into patches on the torso and neck.  The condition was noted to be constant with persistent bumps but no other history was recorded with regard to flare-ups.  The examiner noted that there had been no skin disease treatment in the preceding 12 months.  Scarring is not discussed. 

The Veteran submitted photographs in September 2011 consistent with some hyperpigmentation and possible scarring as well as bumpiness and pustules on his neck, upper face, and chin.  At his hearing the Veteran also submitted photographs which he explained had been taken a couple years prior which appear to show more extensive hyperpigmentation, bumpiness, and possible scarring than the September 2011 photographs, particularly in the area around the chin, jaw line, and neck.

In general, the standard to be applied to a rating reduction decision depends on how long the rating has been in effect.  

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski,
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1 , 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 60 percent rating for the Veteran's skin condition was in effect for slightly less than five years at the time of the reduction (January 3, 2007 to December 31, 2012).  Accordingly, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply. 

Under the provisions of 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344 (c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability, has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Applying the foregoing to the relevant evidence in this case, the Board finds that VA has not met its burden of establishing that the Veteran's disability has improved.  Specifically, because the Veteran's pseudofolliculitis barbae is a skin condition and there is some evidence that it is subject to episodic improvement, even though his 60 percent rating had been in effect slightly less than five years, VA has a duty to establish that the improvement noted at the time of the November 2010 VA examination was material and actually occurred, and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  As the November 2010 VA examination does not include any information as to flare-up history, and there are no treatment records otherwise documenting such improvement, there is insufficient evidence to support the rating reduction.  Furthermore, given that the Veteran's pseudofolliculitis is exacerbated by shaving or trimming of his facial hair, and shaving and trimming of his facial hair is required at the Veteran's current place of employment, the Board notes that there is also insufficient evidence that any improvement noted at the time of the November 2010 VA examination have been or could be maintained under the ordinary conditions of life.  Accordingly, the Board finds that October 2011 rating reduction was improper, and the Veteran's pseudofolliculitis barbae is restored to its previous 60 percent rating effective January 1, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7806, 7813 (2017).


ORDER

The reduction in rating from 60 percent to 10 percent for the Veteran's pseudofolliculitis barbae was improper, and restoration of the 60 percent rating is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


